Order entered April 29, 2020




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-20-00489-CV

                           KELECHI OKERE, Appellant

                                         V.

                    DALLAS AREA RAPID TRANSIT, Appellee

                   On Appeal from the 160th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-20-00044

                                       ORDER

      The Clerk’s record that has been filed in this appeal does not contain a copy

of the trial court’s final judgment.     Accordingly, we ORDER Dallas County

District Clerk Felicia Pitre to file, no later than May 11, 2020, a supplemental

clerk’s record containing a copy of the judgment.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                              /s/   KEN MOLBERG
                                                    JUSTICE